Citation Nr: 1120477	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, variously characterized as chronic bronchitis and chronic obstructive pulmonary disease, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active service from January 1971 to January 1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for a lung disorder, claimed as lung failure and lung infections.  The Veteran also submitted a timely notice of disagreement with the RO's June 2010 decision that denied his claim for service connection for posttraumatic stress disorder (PTSD).  However, in a September 2010 rating decision, the RO granted service connection for PTSD.  This action represents a full grant of the benefits sought as to that claim.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung disorder, variously claimed as a lung infection and lung failure, chronic bronchitis and chronic obstructive pulmonary disease (COPD), that he attributes to exposure to Agent Orange during his active military service.  

In written statements and during his March 2011 Board hearing, the Veteran essentially asserts that, in approximately 1975, he underwent an examination at the VA medical center (VAMC) in Brecksville, Ohio.  Then, in approximately 1976, his right lung collapsed due to a spontaneous pneumothorax and he underwent a right upper lobe lobectomy at Mercy North Hospital where physicians said that his lung tissue deterioration was due to exposure to defoliants (see hearing transcript at page 10).  He reported that, in approximately 1978, he experienced another lung collapse while working as a truck driver and was treated at Washoe Medical Center in Reno, Nevada.  In 2001 he subsequently underwent additional lung surgery that he asserts treating hematologists and pulmonologists related to his exposure to Agent Orange.  

Service treatment records include a Report of Medical History completed on April 1, 1971, on which the Veteran indicated that he was hospitalized for four days for bronchitis the previous week.  There are no clinical records that describe his treatment for bronchitis.

In October 2005, the VAMC in Brecksville reported that records showed that the Veteran had an Agent Orange examination at the VA medical facility in Wade Park on November 21, 1984, and that his records were transferred to Wade Park on November 20, 1984.  However, the VA medical facility in Wade Park did not have any record of an appointment for the Veteran.  In March and April 2009, Washoe Medical Center and Mercy North Hospital both indicated that records dated more than ten years ago were destroyed.

Private hospital records, dated in February 2001, show that the Veteran underwent a right thoracotomy with drainage of a subcutaneous abscess and right empyema.  It was noted that he had a history of a status post right upper lobectomy for spontaneous pneumothorax performed in the late 1970s.  

Records from the Arizona Department of Corrections, dated from 2005 to 2008, include results of chest x-rays performed in 2006 and 2008 that showed no active underlying pathology.  

VA medical records, dated from 2009 to 2010, reflect a history of pneumonia and treatment for an upper respiratory infection and bronchitis in December 2009, and bronchitis in March 2010. 

Given the report of hospitalization for bronchitis in service and the more recent treatment for the same disorder, the Board finds that the Veteran should be afforded a VA examination to determine etiology of any lung disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran also testified that he worked as a long haul truck driver after service and underwent annual physical examinations for the Arizona Department of Transportation (see hearing transcript at pages 22-23).  Efforts should be made to obtain those examination reports.

Finally, the Board believes that another request for the Veteran's records should be made to the VA medical facilities in Brecksville, Wade Park, and Cleveland, Ohio.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Arizona Department of Transportation and request all medical examination reports regarding the Veteran in his work as a long haul truck driver for the period from 1975 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the file.

2. Contact the VAMCs in Brecksville, Wade Park, and Cleveland, Ohio, and request all medical records regarding the Veteran's treatment for the period from January 1975 to the present, to specifically include results of an Agent Orange protocol examination performed in November 1984.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the file.

3. Contact the VAMC in Phoenix and request all medical records regarding the Veteran's treatment for the period from October 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the file.

4. After completion of the above development, schedule the Veteran for an appropriate VA pulmonology examination to determine the nature and etiology of any chronic lung disability.  The claims files should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  

For any lung disability found, the examiner is requested to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset in service or is otherwise related to the Veteran's service, including his presumed exposure to Agent Orange in service.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinion with the service treatment records that reflect a 4-day hospitalization for treatment of bronchitis in March 1971, the private treatment records that reflect a thoracotomy in 2001, and VA medical records that show treatment for bronchitis in (2009 and 2010).

5. After completion of the above, the RO should review the expanded record and readjudicate the service connection issue.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


